Citation Nr: 1008784	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-32 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In October 2007 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Muskogee, Oklahoma.  The transcript of that hearing is of 
record. 

In April 2008, the Board remanded this issue for additional 
development.

Unfortunately, for the reasons set forth below, this appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In the April 2008 Remand, the Board 
asked that the Veteran be accorded a VA examination to 
determine the nature, extent, and etiology of any psychiatric 
disorder that he may have.  

A December 2009 Supplemental Statement of the Case (SSOC) 
indicates that the Veteran failed to report for an 
examination that was scheduled in September 2009.  However, 
the record is unclear as to whether the Veteran received 
advanced notice of the examination.  The claims file does not 
contain a copy of the letter notifying the Veteran of his 
September 2009 examination.  

Rather, the record simply suggests that VA initiated a 
request for a VA examination in July 2009.  VA then sent the 
Veteran a letter dated later that same month informing him 
that the VA Medical Center would notify him "as to the date, 
time and place to report" for the examination to be 
conducted.  A copy of a subsequent letter to the Veteran 
informing him of the scheduling of his September 2009 VA 
examination is not included in the claims folder.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim for increased compensation, the claim will be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a), (b) 
(2009).  

In this instance, the Board finds that good cause for the 
Veteran's failure to report for his September 2009 VA 
examination has been shown.  Of particular importance to the 
Board in this matter is the absence of evidence in the claims 
folder that the Veteran was properly notified of the 
scheduling of his September 2009 VA examination.  Therefore, 
the Board concludes that another attempt should be made to 
schedule the Veteran for the requested VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate specialist 
to determine the nature, extent, and 
etiology of any psychiatric disorder that 
he may have.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests should be 
performed, and all findings reported in 
detail.  

The examiner is specifically requested to 
opine as to whether it is at least as 
less likely than not (a 50% probability 
or greater) that a current psychiatric 
disorder is associated in any way to the 
Veteran's active service.  A rationale 
for this opinion must be set forth in the 
report provided.

2.  If the Veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  Such documentation should be 
associated with his claims folder.  If 
the notice is returned as undeliverable, 
documentation attesting to that fact 
should also be associated with the claims 
folder.  

3.  Thereafter, readjudicate the claim 
for service connection for a psychiatric 
disorder.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished an 
SSOC and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


(CONTINUED ON NEXT PAGE)
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


